MEMORANDUM ***
David J. and Jacqueline A. Rawlins, husband and wife, appeal the district court’s summary judgment in favor of the United States Small Business Administration in their action seeking declaratory and in-junctive relief. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm for the reasons stated in the magistrate judge’s Findings and Recommendations filed on November 7, 2000, and adopted in the district court’s order of December 20, 2000.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.